DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 recites the limitations "said second body" and “the threaded portion” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brozek 3,877,734.
In regard to claim 1, Brozek discloses an assembly for irrigation, comprising a first 35 and a second 45 hose and comprising at least one connector equipped with an attachment unit 11 adapted for the removable connection with tools for irrigation or water dispensers, characterized in that said connector comprises:
a first connection element 37 coupled to an end of the first hose 35; and a second connection element 53, distinct from said first element 37 and coupled to an end of a second hose 45.

In regard to claim 3, wherein said first element includes a sleeve 37 adapted to be inserted into the end of the first hose 35 and placed in fluid connection with a conduit 13 internal to the attachment unit 11.
In regard to claim 4, wherein said first element comprises a sleeve 37 adapted to receive internally said first hose 45 and placed in fluid connection with a conduit 13 internal to the attachment unit 11.
In regard to claim 5, comprising a first joining means 27 for locking the first hose 35 to the first connection element 37.
In regard to claim 6, comprising a first joining means 27 for locking the first hose 35 to the first connection element 37, wherein said first joining means comprises a clamping element 27 adapted to tighten the first hose 35 onto the sleeve 37 of the aforementioned first element.
In regard to claim 7, wherein said second element 53 comprises a sleeve 57 adapted to be inserted into the second hose 45.
In regard to claim 8, comprising the a second joining means 65 for locking the second hose 45 to the second connection element 53.
In regard to claim 9, comprising a second joining means 65 for locking the second hose 45 to the second connection element 53, wherein said second joining means comprises a clamping element 65 adapted to tighten the second hose 45 onto the sleeve 57 of the aforementioned second element.

In regard to claim 11, wherein said attachment unit 11 includes a threaded portion 21 on which a threaded washer is engaged comprised in said first body 23.
In regard to claim 12, wherein said attachment unit 11 includes a threaded portion (21 on 17) on which a threaded washer is engaged comprised in said first body 23, wherein the sleeve 37 of the first element is an axial extension of said annular threaded portion 17.
In regard to claim 13, wherein said first body 23 comprises said second connection element 53.
In regard to claim 14, wherein said first body 23 comprises said second connection element 53, wherein the first body 23 forms, at one end, the washer 69 and, at the other end, said sleeve 57 of the second element 53.
In regard to claim 15, comprising a second body with a substantially annular shape that comprises said second element 53 and which is inserted into said first body 23.
In regard to claim 16, comprising a second body with a substantially annular shape that comprises said second element 53 and which is inserted into said first body 23, wherein said first body (portion 65 of 23) is adapted to press on said second body 53, following the screwing of said washer 23 onto the threaded portion 21.
In regard to claim 17, wherein the first hose 35 is inserted into the second hose 45.
In regard to claim 18, wherein the first hose 35 is made of elastic material and is designed to transport water and the second hose45 is flexible, not elastic and is adapted to protect the first hose 35 and to limit an increase in its outer diameter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Charles, Nielsen, Jr., Greenfield, Kaiser, Thomas, Fuhmann, Kim and Pan disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679